Slidell, J.,
dissenting. My opinion is that the wife ought not, under the circumstances, to be held bound at all, even to the extent to which her paraphernal estate has been improved with the money of the defendants, in erecting the sugar house and permanent improvements. My reason is, that in all the business out of which the claim sued for arises, the plaintiffs, as I understand the evidence, dealt with Messrs. Hollander & Frazer so long as Hollander & Frazer continued in partnership, and after Hollander withdrew, with Mr. Frazer and ■Hollander as his agent. The correspondence, purchases, shipments, &e., are with, for and to those parties. Mrs. Frazer's name does not appear, and the management of the estate and crops appears to have been entirely in the hands of the partnership, and afterwards of the husband. The credit appears to me to have been given to them, and the contracts were made with them.
A re-hearing having been granted, the judgment of the Court was pronounced by
Dunbar, J.
This cause comes before us on a re-hearing. After the most mature reflection, we are not able to see' that we should change the opinion heretofore given as to the law of this case.
In Dickerman et al. v. Reagan, 2d Ann. 440, this Court decided that “the separate property of a married woman is liable for debts contracted during marriage for her individual use, or for the improvement of her separate property, or for marriage charges, which she is bound by law to bear, though the debt was created while her paraphernal property was under the administration of her husband, and during the existence of the community of acquets and gains.” A married woman cannot, by surrendering to her husband the partial or entire administration of her paraphernal property, exonerate herself from liability for debts incurred for her individual use, or for the purpose of rendering that property productive. In Dailey et al. v. Pierson & Wife, 5 Ann. 125, this Court held the same doctrine. We still adhere to these opinions.
But it is contended that the defendant, being a minor, could not bind herself legally by promise or obligation for any sum exceeding the amount of one year of her revenue. Civil Code, Art. 374. We do not think that this article applies to the species of indebtedness under consideration. The defendant, who is emancipated by marriage, has under the -provisions of the preceding article, 373, the full administration of her paraphernal estate, and may pass all acts *514which are confined to such administration. However, the defendant has not made this objection in her answers. We think, at any rate, it should have been specially pleaded.
We have found, on the further examination of this case, an error, which should be corrected. We perceive that the defendant proved that the plaintiff sold of her crop of sugar, sixty hogsheads, amounting to the sum of $2,978 98, only $2,000 of which has been accounted for by plaintiffs, which was advanced by them to the defendant’s husband previous to their shipment. This will leave $978 98 for which the defendant should have credit.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and proceeding to give such judgment as should have been given in that Court—it is further ordered, adjudged and decreed, that the plaintiffs have judgment against the defendant for the sum of six thousand three hundred and twenty dollars and thirty-three cents, with legal interest from judicial demand, and that the costs of appeal be paid by plaintiffs.